NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



SADLE DONNAILL HOWARD, JR.,      )
DOC #B02438,                     )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D17-4943
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Christine Greider, Judge.

Sadle Donnaill Howard, Jr., pro se.

Ashley Moody, Attorney General,
Tallahassee, and Chelsea N. Simms,
Assistant Attorney General, Tampa,
for Appellee.

PER CURIAM.

             Affirmed.


LaROSE, BLACK, and SMITH, JJ., Concur.